DISMISS and Opinion Filed August 22, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00250-CV

    HERMAN BROWN, JACKIE LEWIS, & ALL OTHER OCCUPANTS, Appellants
                                V.
                       HANS WANGO, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03351-E

                              MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       The clerk’s and reporter’s records in this case are past due. When the court reporter filed

a letter stating the reporter’s record had not been filed because appellants informed her they were

not pursuing the appeal, we notified appellants by letter dated June 14, 2019, and instructed them

to file a motion to dismiss. To date, we have had no communication from appellants.

       On July 9, 2019, we informed appellants the clerk’s record had not been filed because

appellants had not paid or made arrangements to pay for the clerk’s record. We directed appellants

to provide verification of payment or arrangements to pay for the clerk’s record within ten days

and cautioned them that failure to do so would result in the dismissal of this appeal without further

notice. To date, the clerk’s record has not been filed, and appellants have not provided the required

documentation or otherwise correspond with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE


190250F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 HERMAN BROWN, JACKIE LEWIS, &                    On Appeal from the County Court at Law
 ALL OTHER OCCUPANTS, Appellants                  No. 5, Dallas County, Texas
                                                  Trial Court Cause No. CC-18-03351-E.
 No. 05-19-00250-CV       V.                      Opinion delivered by Chief Justice Burns,
                                                  Justices Whitehill and Molberg
 HANS WANGO, Appellee                             participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee HANS WANGO recover his costs, if any, of this appeal
from appellant HERMAN BROWN, JACKIE LEWIS, & ALL OTHER OCCUPANTS.


Judgment entered August 22, 2019




                                            –3–